DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.
 Response to Amendment
3.	The amendments to the claims filed on August 26, 2021 have been fully considered.  The amendments and arguments are not sufficient to overcome the 35 USC 102 rejection which is maintained.  Below are responses to Applicant’s remarks.
	Claims 17-19 were previously rejected under 102(a)(1) as being anticipated by US 10,392,604.  The reference teaches a method of treating a lung or respiratory tract disease (ie. influenza) using a compound of structure 
    PNG
    media_image1.png
    50
    232
    media_image1.png
    Greyscale
 which corresponds to compound of structure IV in the claims.
	Applicants argue that the reference fails to teach a “therapeutically effective amount” because the reference does not teach anti-influenza activity of the cited compound.  Applicants argue that the reference define “effective amount” with respect to the amount of virus or vector, not how much of the imidazole compound is present.  Applicants do state that the compound is cited to be present in an amount of 0.01 to 5 wt %.  Applicants conclude that this amount has not been established as a therapeutically effective amount by the reference.  Applicants further argue that the claims are directed to an amount of the compound that will produce a therapeutic result by itself.  Applicants state that the imidazole compound is being used only as an optional excipient and that the skilled artisan would recognize that a 0.5 mL dose with only 0.01% weight of the compound claimed would not have enough of the compound for it to have any effect by itself.  Applicants lastly note that the entire range disclosed by the reference of 0.01 to 5 wt % is not within the scope of the claims.
	The arguments have been fully considered.  It is noted that the specification defines “therapeutically effective amount” as “an amount of one or more compounds that is administered or delivered to a patient, wherein the patient is most likely to manifest the desired response to treatment.  The exact amount required may vary from subject to subject, depending on age, body weight and general condition of the patient, severity of disease, administration methods, the combination treatment with other drugs, etc.”  It is noted that the definition does not require that the amount of compound will produce a therapeutic result by itself.  In fact, the definition contemplates that this amount will vary with various factors including, for example, the combination treatment with other drugs.  The prior art compound is administered as a combination treatment, wherein the claimed compound is combined with an active agent (or other drug).  Moreover, the administration elicits a desired therapeutic effect wherein the compound is present at an amount of 0.01 to 5 wt %.  The entire range is cited in the prior art in the therapeutic administration, wherein the administration elicits a desired therapeutic effect.  As such it is maintained that the reference anticipates the instant claims.
	For the reasons provided above, the 35 USC 102 rejection is proper.  Claims 17-19 remain rejected.  This ground of rejection does not apply to newly added claims 22, 34 and 35.
4.	New grounds of objection and rejection are set forth in this office action.
Claim Objections
5.	Claims 18 and 19 are objected to for being substantial duplicates of claim 17.  The claims contain different preamble language with regards to the disorder relative to claim 17.  However, the claims state that the disorders being claimed are specific types of diseases.  The diseases recited are exactly the same as those recited in claim 17.  Moreover, claims 18 and 19 also recite the same method steps as well as compound being used in treatment relative to claim 17. 
6.	Claims 34 and 35 are objected to for being substantial duplicates of claim 22.  The claims contain different preamble language with regards to the disorder relative to claim 22.  However, the claims state that the disorders being claimed are specific types of diseases.  The diseases recited are exactly the same as those recited in claim 22.  Moreover, claims 18 and 19 also recite the same method steps as well as compound being used in treatment relative to claim 17. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 17-19 recites the broad recitation “abdominal diseases,” and the claim also recites ulcerative colitis and peritonitis which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626